Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
On July 20, 2022, the Examiner telephoned the Applicant’s representative to request a terminal disclaimer to overcome the double patenting rejections.  The Examiner left a message; however, no response was received.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-10, 14, 15, 17, and 19 of U.S. Patent No. 10,198,205 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5-10, 14, 15, 17, and 19 of U.S. Patent No. 10,198,205 B1 contain(s) every element of claim(s) 1, 2, 4-12, 14, 16, and 17 of the instant application and as such anticipate(s) claim(s) 1, 2, 4-12, 14, 16, and 17 of the instant application.


The following is a mapping of the claims:
Referring to claim 1:
Claim 1 of US 10,198,205 B1 discloses a method comprising: limiting a number of storage devices in a storage system that may be simultaneously servicing write operations.  Claim 1 of US 10,198,205 B1 recites limiting a number of storage devices within a failure domain that may be simultaneously servicing write operations.  And in col. 22, lines 60-62, US 10,198,205 B1 defines a failure domain as the term is used here refers to a set of storage devices configured for high availability of data stored on the storage devices within the domain.  A “set of storage devices configured for high availability” is equivalent to “storage devices in the storage system”.
Claim 1 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed (determining that an event has occurred that requires additional write bandwidth).
Claim 1 of US 10,198,205 B1 discloses subsequent to determining that the amount of required write bandwidth has changed, adjusting, by a computer processor (claim 1 recites a storage system and Fig. 1 of US 10,198,205 B1 shows a storage controller (a computer processor) in the storage system), the number of storage devices in the storage system that may be simultaneously servicing write operations (responsive to determining that an event has occurred that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).


Referring to claim 2:
Claim 2 of US 10,198,205 B1 discloses determining that the amount of required write bandwidth has changed further comprises determining that a write queue depth of a first storage device has reached a predetermined threshold (determining that an event has occurred that requires additional bandwidth further comprises determining that a write queue depth of a first storage device exceeds a predetermined threshold).
Claim 1 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises altering the number of storage devices in the storage system that may be simultaneously servicing write operations based on the write queue depth of the first storage device (responsive to determining that an event has occurred (a write queue depth of a first storage device exceeds a predetermined threshold of claim 2) that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 4, claim 5 of US 10,198,205 B1 discloses wherein adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises decreasing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 5:
Claim 5 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the write queue depth of one or more storage devices is below a queue depth threshold (determining that the write queue depth of any of the first, second, or third storage device is below a minimum queue depth threshold).
Claim 5 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 6:
Claim 6 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the capacity of a write buffer device no longer exceeds the predetermined capacity threshold. 
Claim 6 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 7:
Claim 7 of US 10,198,205 B1 discloses determining that a storage device comprising a target of a read operation is busy.
Claim 7 of US 10,198,205 B1 discloses determining a total number of busy storage devices in the storage system, including the storage device targeted by the read operation.  Claim 7 of US 10,198,205 B1 recites determining a total number of busy storage devices within the failure domain.  And in col. 22, lines 60-62, US 10,198,205 B1 defines a failure domain as the term is used here refers to a set of storage devices configured for high availability of data stored on the storage devices within the domain.  A “set of storage devices configured for high availability” is equivalent to “storage devices in the storage system”.
Claim 7 of US 10,198,205 B1 discloses if the total number of busy storage devices in the storage system is not greater than a number of storage devices that may be lost without resulting in a loss of data, effecting the read operation as a reconstructive read operation utilizing the storage devices that are not busy.  
Referring to claim 8, claim 8 of US 10,198,205 B1 discloses wherein determining that a storage device comprising a target of a read operation is busy further comprises determining that the storage device targeted by the read operation is effecting a write operation.  
Referring to claim 9, claim 9 of US 10,198,205 B1 discloses wherein determining that a storage device comprising a target of a read operation is busy further comprises determining that a read queue depth of the storage device targeted by the read operation exceeds a read queue depth threshold.  
Referring to claim 10, claim 10 of US 10,198,205 B1 discloses wherein determining that a storage device comprising a target of a read operation is busy further comprises determining that a number of reads queued in system software exceeds a system software queue threshold in addition to the read queue depth of the storage device targeted by the read operation exceeding the read queue depth threshold.


Referring to claim 11:
Claim 14 of US 10,198,205 B1 discloses an apparatus, the apparatus comprising a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of limiting a number of storage devices in a storage system that may be simultaneously servicing write operations.  Claim 14 of US 10,198,205 B1 recites limiting a number of storage devices within a failure domain that may be simultaneously servicing write operations.  And in col. 22, lines 60-62, US 10,198,205 B1 defines a failure domain as the term is used here refers to a set of storage devices configured for high availability of data stored on the storage devices within the domain.  A “set of storage devices configured for high availability” is equivalent to “storage devices in the storage system”.
Claim 14 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed (determining that an event has occurred that requires additional write bandwidth).
Claim 14 of US 10,198,205 B1 discloses subsequent to determining that the amount of required write bandwidth has changed, adjusting, by a computer processor, the number of storage devices in the storage system that may be simultaneously servicing write operations (responsive to determining that an event has occurred that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).


Referring to claim 12:
Claim 15 of US 10,198,205 B1 discloses determining that the amount of required write bandwidth has changed further comprises determining that a write queue depth of a first storage device has reached a predetermined threshold (determining that an event has occurred that requires additional bandwidth further comprises determining that a write queue depth of a first storage device exceeds a predetermined threshold).
Claim 14 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises altering the number of storage devices in the storage system that may be simultaneously servicing write operations based on the write queue depth of the first storage device (responsive to determining that an event has occurred (a write queue depth of a first storage device exceeds a predetermined threshold of claim 15) that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 14, claim 17 of US 10,198,205 B1 discloses wherein adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises decreasing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 16:
Claim 17 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the capacity of a write buffer device no longer exceeds the predetermined capacity threshold. 
Claim 17 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 17:
Claim 19 of US 10,198,205 B1 discloses a storage system comprising a plurality of storage devices, a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: limiting a number of storage devices in a storage system that may be simultaneously servicing write operations.  Claim 19 of US 10,198,205 B1 recites limiting a number of storage devices within a failure domain that may be simultaneously servicing write operations.  And in col. 22, lines 60-62, US 10,198,205 B1 defines a failure domain as the term is used here refers to a set of storage devices configured for high availability of data stored on the storage devices within the domain.  A “set of storage devices configured for high availability” is equivalent to “storage devices in the storage system”.
Claim 19 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed (determining that an event has occurred that requires additional write bandwidth).
Claim 19 of US 10,198,205 B1 discloses subsequent to determining that the amount of required write bandwidth has changed, adjusting, by a computer processor, the number of storage devices in the storage system that may be simultaneously servicing write operations (responsive to determining that an event has occurred that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claims 15 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10,198,205 B1 in view of the well-known practice of implementing a method with a computer processor executing computer program instructions stored in a computer memory. 
Referring to claim 15:
Claim 5 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the write queue depth of one or more storage devices is below a queue depth threshold (determining that the write queue depth of any of the first, second, or third storage device is below a minimum queue depth threshold).
Claim 5 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations). 
However, claim 5 of US 10,198,205 B1 discloses a method and does not explicitly disclose  an apparatus, the apparatus comprising a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 5 of US 10,198,205 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.
Referring to claim 18:
Claim 2 of US 10,198,205 B1 discloses determining that the amount of required write bandwidth has changed further comprises determining that a write queue depth of a first storage device has reached a predetermined threshold (determining that an event has occurred that requires additional bandwidth further comprises determining that a write queue depth of a first storage device exceeds a predetermined threshold).
Claim 1 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises altering the number of storage devices in the storage system that may be simultaneously servicing write operations based on the write queue depth of the first storage device (responsive to determining that an event has occurred (a write queue depth of a first storage device exceeds a predetermined threshold of claim 2) that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  
However, claim 2 of US 10,198,205 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 2 of US 10,198,205 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.
Referring to claim 19, claim 5 of US 10,198,205 B1 discloses wherein adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises decreasing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  However, claim 5 of US 10,198,205 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 5 of US 10,198,205 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.  
Referring to claim 20:
Claim 5 of US 10,198,205 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the write queue depth of one or more storage devices is below a queue depth threshold (determining that the write queue depth of any of the first, second, or third storage device is below a minimum queue depth threshold).
Claim 5 of US 10,198,205 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
However, claim 5 of US 10,198,205 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 5 of US 10,198,205 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.
Claims 1, 2, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-17, and 21 of U.S. Patent No. 11,061,573 B1, in view of the well-known practice of implementing a method with a computer processor executing computer program instructions stored in a computer memory.
Referring to claim 1:
Claim 1 of US 11,061,573 B1 discloses a method comprising: limiting a number of storage devices in a storage system that may be simultaneously servicing write operations.  
Claim 1 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed (determining that an event has occurred that requires additional write bandwidth).
Claim 1 of US 11,061,573 B1 discloses subsequent to determining that the amount of required write bandwidth has changed, adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations (subsequent to determining that an event has occurred that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  However, US 11,061,573 does not explicitly disclose the adjusting being performed by a computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 1 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.
Referring to claim 2:
Claim 2 of US 11,061,573 B1 discloses determining that the amount of required write bandwidth has changed further comprises determining that a write queue depth of a first storage device has reached a predetermined threshold (determining that an event has occurred that requires additional bandwidth further comprises determining that a write queue depth of a first storage device exceeds a predetermined threshold).
Claim 1 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises altering the number of storage devices in the storage system that may be simultaneously servicing write operations based on the write queue depth of the first storage device (responsive to determining that an event has occurred (a write queue depth of a first storage device exceeds a predetermined threshold of claim 2) that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 4, claim 9 of US 11,061,573 B1 discloses wherein adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises decreasing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 5:
Claim 8 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the write queue depth of one or more storage devices is below a queue depth threshold (determining that the write queue depth of any of the first, second, or third storage device is below a minimum queue depth threshold).
Claim 9 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  


Referring to claim 6:
Claim 10 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the capacity of a write buffer device no longer exceeds the predetermined capacity threshold. 
Claim 11 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  
Referring to claim 7:
Claim 12 of US 11,061,573 B1 discloses determining that a storage device comprising a target of a read operation is busy.
Claim 13 of US 11,061,573 B1 discloses determining a total number of busy storage devices in the storage system, including the storage device targeted by the read operation.  
Claim 14 of US 11,061,573 B1 discloses if the total number of busy storage devices in the storage system is not greater than a number of storage devices that may be lost without resulting in a loss of data, effecting the read operation as a reconstructive read operation utilizing the storage devices that are not busy.  
Referring to claim 8, claim 15 of US 11,061,573 B1 discloses wherein determining that a storage device comprising a target of a read operation is busy further comprises determining that the storage device targeted by the read operation is effecting a write operation.  
Referring to claim 9, claim 16 of US 11,061,573 B1 discloses wherein determining that a storage device comprising a target of a read operation is busy further comprises determining that a read queue depth of the storage device targeted by the read operation exceeds a read queue depth threshold.  
Referring to claim 10, claim 17 of US 11,061,573 B1 discloses wherein determining that a storage device comprising a target of a read operation is busy further comprises determining that a number of reads queued in system software exceeds a system software queue threshold in addition to the read queue depth of the storage device targeted by the read operation exceeding the read queue depth threshold.
Referring to claim 11:
Claim 21 of US 11,061,573 B1 discloses an apparatus, the apparatus comprising a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of limiting a number of storage devices in a storage system that may be simultaneously servicing write operations.  
Claim 21 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed (determining that an event has occurred that requires additional write bandwidth).
Claim 21 of US 11,061,573 B1 discloses subsequent to determining that the amount of required write bandwidth has changed, adjusting, by a computer processor, the number of storage devices in the storage system that may be simultaneously servicing write operations (responsive to determining that an event has occurred that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).
Referring to claim 12:
Claim 2 of US 11,061,573 B1 discloses determining that the amount of required write bandwidth has changed further comprises determining that a write queue depth of a first storage device has reached a predetermined threshold (determining that an event has occurred that requires additional bandwidth further comprises determining that a write queue depth of a first storage device exceeds a predetermined threshold).
Claim 1 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises altering the number of storage devices in the storage system that may be simultaneously servicing write operations based on the write queue depth of the first storage device (responsive to determining that an event has occurred (a write queue depth of a first storage device exceeds a predetermined threshold of claim 2) that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  
However, claim 2 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 2 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.
Referring to claim 14, claim 9 of US 11,061,573 B1 discloses wherein adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises decreasing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  However, claim 9 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 9 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.  
Referring to claim 15:
Claim 8 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the write queue depth of one or more storage devices is below a queue depth threshold (determining that the write queue depth of any of the first, second, or third storage device is below a minimum queue depth threshold).
Claim 9 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).
However, claim 9 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 9 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.  
Referring to claim 16:
Claim 10 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the capacity of a write buffer device no longer exceeds the predetermined capacity threshold. 
Claim 11 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).
However, claim 11 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 11 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.  
Referring to claim 17:
Claim 21 of US 11,061,573 B1 discloses a storage system comprising a plurality of storage devices, a computer processor and a computer memory, the computer memory including computer program instructions that, when executed by the computer processor, cause the storage system to carry out the steps of: limiting a number of storage devices in a storage system that may be simultaneously servicing write operations.  
Claim 21 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed (determining that an event has occurred that requires additional write bandwidth).
Claim 21 of US 11,061,573 B1 discloses subsequent to determining that the amount of required write bandwidth has changed, adjusting, by a computer processor, the number of storage devices in the storage system that may be simultaneously servicing write operations (responsive to determining that an event has occurred that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).
Referring to claim 18:
Claim 2 of US 11,061,573 B1 discloses determining that the amount of required write bandwidth has changed further comprises determining that a write queue depth of a first storage device has reached a predetermined threshold (determining that an event has occurred that requires additional bandwidth further comprises determining that a write queue depth of a first storage device exceeds a predetermined threshold).
Claim 1 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises altering the number of storage devices in the storage system that may be simultaneously servicing write operations based on the write queue depth of the first storage device (responsive to determining that an event has occurred (a write queue depth of a first storage device exceeds a predetermined threshold of claim 2) that requires additional write bandwidth, increasing the number of storage devices that may be simultaneously servicing write operations).  
However, claim 2 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 2 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.
Referring to claim 19, claim 9 of US 11,061,573 B1 discloses wherein adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises decreasing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).  However, claim 9 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 9 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.  
Referring to claim 20:
Claim 8 of US 11,061,573 B1 discloses determining that an amount of required write bandwidth has changed further comprises determining that the write queue depth of one or more storage devices is below a queue depth threshold (determining that the write queue depth of any of the first, second, or third storage device is below a minimum queue depth threshold).
Claim 9 of US 11,061,573 B1 discloses adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations further comprises reducing the number of storage devices in the storage system that may be simultaneously servicing write operations (reducing the number of storage devices that may be simultaneously servicing write operations).
However, claim 9 of US 11,061,573 B1 discloses a method and does not explicitly disclose a computer processor and a computer memory, the computer memory including computer program instructions executed by the computer processor.  The Examiner takes Official Notice that it is well-known in the computer art to implement a method using a computer processor executing program instructions.  It would have been obvious to one of ordinary skill at the time of filing of the invention to implement the method of claim 9 of US 11,061,573 B1 using a computer processor executing program instructions.  A person of ordinary skill in the art would have been motivated to make the modification because a computer processor executing program instructions puts into practice the method.  This provides a concrete, real world device for implementing the method.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the write queue depth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the write queue depth” refers since there is no mention of “a write queue depth” in claim 1.
Claim 6 recites the limitation "the capacity of a write buffer device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the capacity of a write buffer device” refers since there is no mention of “a capacity of a write buffer device” in claim 1.
Claim 11 recites the limitation “a computer processor” in line 1 and “a computer processor” in line 8.  It is unclear as to whether each computer processor recited is separate or one in the same.  Claims 12-16 are rejected as being dependent on claim 11 and do not cure the deficiencies of claim 11.
Claim 15 recites the limitation "the write queue depth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the write queue depth” refers since there is no mention of “a write queue depth” in claim 11.
Claim 16 recites the limitation "the capacity of a write buffer device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the capacity of a write buffer device” refers since there is no mention of “a capacity of a write buffer device” in claim 11.
Claim 17 recites the limitation “a computer processor” in line 1 and “a computer processor” in line 9.  It is unclear as to whether each computer processor recited is separate or one in the same.  Claims 18-20 are rejected as being dependent on claim 17 and do not cure the deficiencies of claim 17.
Claim 20 recites the limitation "the write queue depth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the write queue depth” refers since there is no mention of “a write queue depth” in claim 17.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 1, 11, and 17, US 2013/0339635 A1 discloses adjusting the number of processor cores to increase bandwidth.  US 7,191,207 B2 (on IDS) discloses adjusting device adapter bandwidth to service read and write requests. US 2016/0092326 A1 (on IDS) discloses a method and apparatus for accelerating data reconstruction for a disk array. US 2017/0249089 A1 (on IDS) discloses reducing rebuilding time and bandwidth by implementing mapped RAID technology. US 2017/0123654 A1 (on IDS) discloses maximizing write speed by delaying the creation of recovery data for a large data stream. However, the prior art does not teach or reasonably suggest determining that an amount of required write bandwidth has changed; and subsequent to determining that the amount of required write bandwidth has changed, adjusting the number of storage devices in the storage system that may be simultaneously servicing write operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113